Motion, insofar as it seeks leave to appeal from the May 21, *9621996 Appellate Division order, dismissed as untimely upon the ground that the prior motion for leave to appeal from the May 21, 1996 order, made to the Appellate Division, was untimely (see, Cohen and Karger, Powers of the New York Court of Appeals § 101, at 429); motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution.